Citation Nr: 1117032	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-45 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

Included in the Veteran's October 2008 Notice of Disagreement, which initiated the present appeal, is the issue of entitlement to a compensable rating for 
service-connected plantar fasciitis.  The RO issued a statement of the case with respect to this issue as well as the issue of an increased rating for service-connected right thumb disability in August 2009.  However, in his subsequent October 2009 Substantive Appeal, the Veteran indicated only that he was appealing the issue of an increased rating for his right thumb.  As there has been no appeal perfected as to the issue of an increased rating for service-connected plantar fasciitis, and the only issue presently certified for appeal is that of an increased rating for service-connected right thumb disability, the Board has no jurisdiction to address this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).


FINDING OF FACT

The right thumb disability is productive of painful motion, but no limitation of motion or functional impairment of the right hand.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a right thumb disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5299-5228 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, all treatment records identified by the Veteran have been obtained, and the Veteran was afforded a VA examination to assess the severity of his disability.  

In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Historically, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for a right thumb disorder in July 2004.  In an October 2007 decision the Board granted service connection for a right thumb disability, and in October 2007 rating decision, which effectuated a Board decision, the RO granted service connection for metacarpophalangeal joint tenderness of the right thumb and assigned a noncompensable disability rating, effective from July 2004, the date of receipt of the claim to reopen.

As the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, the entire period is considered for the possibility of staged ratings.  In other words, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Handedness for the purpose of a dominant (major) rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, disability ratings are applicable.  38 C.F.R. § 4.69.

The Veteran's service-connected right thumb disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under that diagnostic code, a 10 percent evaluation is assigned for favorable ankylosis of both the minor and major thumb.  A 20 percent evaluation is assigned for unfavorable ankylosis of both the minor and major thumb.  A note following the criteria also provides that consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Diagnostic Code 5224.

The rating schedule further provides that ankylosis of the thumb may be evaluated as an amputation at the metacarpophalangeal joint or through the proximal phalanx, if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5152, an amputation of the major thumb at the distal joint or through the distal phalanx is assigned a 20 percent disability evaluation.  A 30 percent disability evaluation is warranted for an amputation of the major thumb at the metacarpophalangeal joint or through the proximal phalanx.  A 40 percent evaluation is warranted for an amputation of the major thumb with metacarpal resection.

Diagnostic Code 5228 provides a 0 percent disability rating for limitation of motion of both the minor and major thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating for limitation of motion of both the minor and major thumb is warranted with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating for limitation of motion of both the minor and major thumb is warranted with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The pertinent evidence of record consists of private and VA treatment reports and a VA examination report dated February 2008.  The evidence of record also consists of the Veteran's statements and testimony at a June 2010 BVA hearing.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 10 percent evaluation for his service-connected right thumb disability.  Specifically, although the report of a February 2008 VA examination indicates normal X-ray evaluation of the Veteran's right hand, an October 2004 private treatment report reflects a diagnosis of posttraumatic degenerative joint disease of the right thumb, which was based on an X-ray finding of small osteophytes at the distal metacarpal and proximal phalanx.  An April 2010 VA treatment report also reflects a finding of degenerative joint disease of the right thumb.  Given X-ray evidence of degenerative joint disease of the right thumb and objective findings of painful motion of the right thumb, the Board finds that the Veteran's service-connected right thumb disability warrants at least a minimal compensable rating for the joint under 38 C.F.R. § 4.59.

However, the Board does not find that a rating higher than 10 percent is warranted for the service-connected right thumb disability at any time during the appeal.  Here, although the evidence reflects limited motion of the thumb, it is absent for any finding of a gap between the thumb pad and the fingers, with the February 2008 VA examination specifically indicating no such gap.  As such, a higher 20 percent rating under Diagnostic Code 5228 is not warranted, regardless of any additional limitation of motion of the Veteran's right thumb on repetitive motion.  DeLuca, 8 Vet. App. 202 (1995).  Additionally, there is no evidence of ankylosis of the right thumb so as to warrant a higher 20 percent rating under Diagnostic Code 5224.  

The Board has also considered whether an evaluation as an amputation is warranted, or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, the Veteran's right thumb has not been amputated.  Moreover, his functional impairment does not more nearly approximate the criteria for amputation under Diagnostic Code 5155; as discussed previously; there is no evidence of ankylosis, which is required for evaluation as amputation.  Additionally, while VA treatment reports reflect decreased right hand grip strength, there is no indication that the Veteran's right thumb disability results in limitation of motion of the other digits or interferes with the overall function of his right hand, with the February 2008 VA examiner characterizing the Veteran's right thumb disability as "mild," and the June 2010 BVA hearing reflecting that the Veteran can still perform typing associated with his employment.  T 15-16.  Thus, the Board finds that a 10 percent rating, and no higher, is warranted for the Veteran's service-connected right thumb disability for the entire appeal period.

The foregoing determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's right thumb disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  As outlined by the Court, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level.  In this regard, the Board acknowledges the Veteran's assertion that his right thumb disability is problematic at work (T 16), but notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence simply does not reflect that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular criteria.  As the Board finds that the assigned schedular evaluations during the course of the appeal are adequate, referral for extraschedular consideration is not appropriate.


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 10 percent rating for a right thumb disability is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


